DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment 
Claims 1, 3 are amended and field on 3/22/2021 and claim 38 is newly added.

Allowable Subject Matter
Claims 1-11, 24-26, 38 are allowed.
 As to claim 1, a method of a using a microvalve device in a blood vessel, comprising: a) advancing a guidewire through the blood vessel; b) providing the microvalve device including, i) a flexible outer catheter, ii) a flexible inner catheter and further retracting the distal end of the inner catheter relative to the distal end of the outer catheter such that the distal end of the inner catheter is longitudinally advanced by a third distance relative to the distal end of the outer catheter to cause at least a distal portion of the filter valve to invert into the outer catheter and cause the filter valve to have a planar or a concave distal face while the distal end of the inner catheter protrudes beyond both the filter valve and the outer catheter; and f) infusing a therapeutic agent through the microvalve device, out of the orifice of the inner catheter, and beyond the filter valve in combination with other claimed structure was not found or rendered obvious by the prior art of record.
 In particular, Chomas et al. (US. 20130226166A1)(“Chomas”) is the closest prior art of record . Even though Chomas discloses a method of a using a microvalve device in a blood vessel, comprising: a) advancing a guidewire through the blood vessel; b) providing the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Response to Arguments
Applicant’s arguments, see remark, filed 3/22/2021, with respect to tip of the inner catheter and relative location to the microvalve have been fully considered and are persuasive.  The 103 rejection of claim1 has been withdrawn. 
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAMZA A DARB/Examiner, Art Unit 3783              

/Lauren P Farrar/Primary Examiner, Art Unit 3783